DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-5, 9-12 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 13, 17 and 20-24 of U.S. Patent No. 10,559,890. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claimed a waveguide device comprising: a first electrically conductive member having an electrically conductive surface and a first through hole; a second electrically conductive member including a plurality of electrically conductive rods each having a leading end opposing the electrically conductive surface, the second electrically conductive member having a second through hole which overlaps the first through hole as viewed along an axial direction of the first through hole; and an electrically-conductive waveguiding wall at least partially surrounding a space between the first through hole and the second through hole and being surrounded by the plurality of electrically conductive rods, the waveguiding wall allowing an electromagnetic wave to propagate between the first through hole and the second through hole, wherein the waveguiding wall is connected to one of the first electrically conductive member and the second electrically conductive member, and a gap exists between the waveguiding wall and .

Allowable Subject Matter
Claims 6-8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Proctor, Stern, Natsuhara, Chen, Gregoire and Abe are cited as of interested and illustrated a similar structure to a waveguide device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845